                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK
––––––––––––––––––––––––––––––––––––––– x
                                        :            ECF Case
IN RE:                                  :
                                        :            MDL No. 2542
KEURIG GREEN MOUNTAIN SINGLE-           :
SERVE COFFEE ANTITRUST LITIGATION :                  Master Docket No. 1:14-md-02542-VSB-SLC
                                        :
                                        :            ORAL ARGUMENT REQUESTED
––––––––––––––––––––––––––––––––––––––– x


    NOTICE OF PLAINTIFFS TREEHOUSE FOODS, INC., BAY VALLEY FOODS, LLC,
    AND STURM FOODS, INC.’S AND PLAINTIFF JBR, INC. D/B/A ROGERS FAMILY
          COMPANY’S MOTION FOR RECONSIDERATION PURSUANT TO
                          LOCAL CIVIL RULE 6.3 &
               FEDERAL RULES OF CIVIL PROCEDURE 59(e) & 60(b)


          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, all exhibits

   thereto, and all prior proceedings in this action, Plaintiffs TreeHouse Foods, Inc., Bay Valley

   Foods, LLC, and Sturm Foods, Inc. and JBR, Inc. d/b/a Rogers Family Company (collectively,

   “Plaintiffs”) will move this court, before The Honorable Sarah L. Cave, United States Magistrate

   Judge, at the Daniel Patrick Moynihan United States Courthouse, Courtroom 18A, 500 Pearl

   Street, New York, New York, as soon as counsel may be heard, pursuant to Local Civil Rule 6.3

   & Federal Rules of Civil Procedure 59(e) & 60(b), for reconsideration of the sealing order entered

   by The Honorable Sarah L. Cave on January 28, 2020 (ECF No. 720), granting third-party Sagentia

   Limited’s request to seal portions of Plaintiffs’ January 21, 2020 letter motion to compel and

   Exhibit J thereto, and for such other relief as this Court deems just and proper.

   Dated: February 11, 2020
   New York, New York
                                                      WINSTON & STRAWN LLP

                                                      By:    s/ Aldo A. Badini
      Aldo A. Badini
      abadini@winston.com
      Susannah P. Torpey
      storpey@winston.com
      Kelli L. Lanski
      klanski@winston.com
      WINSTON & STRAWN LLP
      200 Park Avenue
      New York, New York 10166
      (212) 294-6700

      Diana Hughes Leiden
      dhleiden@winston.com
      WINSTON & STRAWN LLP
      333 South Grand Avenue
      Los Angeles, CA 90071
      (213) 615-1700

      Dan K. Webb
      dwebb@winston.com
      WINSTON & STRAWN LLP
      35 West Wacker Drive
      Chicago, IL 60601-9703
      (312) 558-5600

Attorneys for Plaintiffs TreeHouse Foods,
Inc., Bay Valley Foods, LLC, and Sturm
Foods, Inc.

      /s/ Mario Moore
      Mario Moore
      DAN JOHNSON LAW GROUP, LLP
      400 Oyster Point Blvd., Ste. 321
      South San Francisco, CA 94080
      (415) 604-4500
      mario@danjohnsonlawgroup.com

Counsel for Plaintiffs JBR, Inc. d/b/a Rogers
Family Company
